266 F.2d 351
Mrs. Mildred W. O'BRIEN, Appellant,v.ATLAS FINANCE COMPANY, Inc., Appellee.
No. 17503.
United States Court of Appeals Fifth Circuit.
May 22, 1959.

Henry T. Chance, Augusta, Ga., Harris, Chance & McCracken, Augusta, Ga., of counsel, for appellant.
A. G. Cleveland, Jr., Wilbur Branch King, John Bell Towill, Augusta, Ga., Hull, Willingham, Towill & Norman, Augusta, Ga., Smith, Kilpatrick, Cody, Rogers & McClatchey, Atlanta, Ga., of counsel, for appellee.
Before RIVES, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The judgment is reversed and the cause remanded for further proceedings not inconsistent with the opinion and decision of the Supreme Court of the United States in Mitchell v. Kentucky Finance Co., Inc., 79 S. Ct. 756.


2
Reversed and remanded.